DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
No claims are amended due to Applicant's amendment dated 11/05/2021.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. US 2012/0223634 A1 (“Xia”) in view of Knowles et al. US 2007/0190359 A1 (“Knowles”) is not overcome due to the Applicant’s amendment dated 11/05/2021. The rejection is maintained. 
Response to Arguments
Applicant’s arguments on pages 50-52 of the reply dated 11/05/2021 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – Applicant filed a Declaration on 11/05/2021 to provide evidence of unexpected results. The Declaration presents Table 6’, which includes a device of Example 1 comprising compound 17 
    PNG
    media_image1.png
    146
    216
    media_image1.png
    Greyscale
as a dopant, a device of Example 2 comprising compound 18 
    PNG
    media_image2.png
    146
    219
    media_image2.png
    Greyscale
as a dopant, and a device of Comparative Example A comprising compound A 
    PNG
    media_image3.png
    143
    212
    media_image3.png
    Greyscale
as a dopant. Applicant recites that the results of Table 6’ show devices of Example 1-2 emit deep blue light having a narrow FWHM and excellent color purity, and have low driving voltage, high maximum external quantum luminance efficiency, and high conversion luminance efficiency, compared to Comparative Example A. Applicant argues that the improved properties are a result of the triazole rings of dopant compounds 17 and 18, as compared to the imidazole ring of the dopant compound A. Applicant further argues that as Knowles teaches both compounds having an imidazole ring and compounds having a triazole ring and does not state which is preferred, it is unexpected for a compound having a triazole ring to obtain a 52% reduction in FWHM, a 44% reduction in driving voltage, a 54% improvement in maximum external quantum luminance efficiency, and a 38.5% improvement in conversion luminance efficiency based on the teachings of Xia in view of Knowles.
 Examiner's response – Overcoming a rejection based on unexpected results requires at least a consideration of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. However, additional elements may also be considered. The burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to both rejections of Xia in view of Knowles in the previous Office Action dated 07/09/2021, the first rejection discussed in paragraphs 5 to 38 resulting in device comprising a compound identical to the claimed compound 17
    PNG
    media_image4.png
    115
    172
    media_image4.png
    Greyscale
, and the second rejection discussed in paragraphs 39 to 71 resulting in device comprising a compound identical to the claimed compound 31 
    PNG
    media_image5.png
    122
    137
    media_image5.png
    Greyscale
, the arguments of unexpected results is not persuasive for the following reasons:
Example 1 and Comparative Example A of Applicant’s disclosure comprise different device structure and materials than the devices of the prior art (Xia in view of Knowles).
The devices of Example 1 and Comparative Example A (see instant specification ¶ [00196]-[00200]) comprise an ITO electrode, a first hole injection layer of Compound HT3 
    PNG
    media_image6.png
    250
    235
    media_image6.png
    Greyscale
(pg. 76), a second hole injection layer of Compound HT-D1
    PNG
    media_image7.png
    253
    247
    media_image7.png
    Greyscale
(pg. 78), an electron blocking layer of TAPC
    PNG
    media_image8.png
    139
    230
    media_image8.png
    Greyscale
(pg. 72), an emission layer of host Compound H52
    PNG
    media_image9.png
    133
    234
    media_image9.png
    Greyscale
(pg. 80) and the respective dopants, an electron transport layer of Compound ET3
    PNG
    media_image10.png
    156
    171
    media_image10.png
    Greyscale
(instant pg. 85), an electron injection layer of LiQ, and a cathode of Al.
The device of Xia in view of Knowles includes an anode, a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, an electron injection layer, a protective layer, and a cathode (Xia, ¶ [0086]). Xia teaches the hole injection material may be a compound identical to instant Compound HT-D1 (first compound of pg. 82) but Xia does not teach a compound identical to instant Compound HT-D1 (pgs. 80-82). Xia teaches host materials may include compounds that contain carbazole groups (¶ [0207]) and teaches specific host materials on pgs. 86-94 but does not specifically teach a compound identical to instant compound H52. Xia does not specifically teach any electron injecting materials or electron blocking materials. Additionally, Xia teaches the electron transport layer may 
As shown above, the devices of Example 1 and Comparative Example A contain both a different layer structure and different layer materials as compared to the device of Xia in view of Knowles. Accordingly, it is unclear if devices comprising the same structure and materials of Xia in view of Knowles that also contain dopants of compound 17 and compound A would obtain the results as discussed by Applicant.
As the devices of Applicant and the devices of the prior art comprise different structure and materials, a comparison is not being made to the closest prior art. Additionally, as the claims 15-19 claim a broad device structure including any materials, but the devices of Examples 1 and Comparative Example A only recite one specific device structure and materials, the claims are not commensurate in scope. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. MPEP 716.02(e).
Regarding the device of Example 2, it is unclear what the device structure and materials include. The Declaration filed 11/05/2021 recites “Table 6’ is prepared by adding data for Example 2 in Table 6 of the specification” and “Compound 18 used in Example 2 is the same as Compound A used in Comparative Example A, except using a triazole ring instead of an imidazole ring” but does not recite the device structure and materials of Example 2 apart from the dopant Compound 18. Without knowing the device structure, it is unclear whether the properties displayed in Table 6’ are a result of a different device structure and layer materials or are a result of the dopant Compound 18.
With respect to only the second rejection discussed in paragraphs 39 to 71 of the previous Office Action resulting in a device comprising a compound identical to the claimed compound 31 
    PNG
    media_image5.png
    122
    137
    media_image5.png
    Greyscale
, the arguments of unexpected results is not persuasive for the following reasons:
Dopant Compounds 17, 18, and A are different from the prior art by more than just a triazole or imidazole ring.
Xia teaches dopant Compound 67’ 
    PNG
    media_image11.png
    182
    32
    media_image11.png
    Greyscale
(pg. 17) containing a ligand  
    PNG
    media_image11.png
    182
    32
    media_image11.png
    Greyscale
which corresponds to the claimed CY2-CY1 ligand of Formula 1 (claim 1) wherein (i) CY2 is a C5 heterocyclic group (pyridine); (ii) CY1 is a C6 carbocyclic group (benzene); (iii) T1 is *-O-*’; (iv) a1 is 0 and a2 is 1; and (v) R1 is not required to be present and R2 is an unsubstituted C1 group (methyl).
Compounds 17, 18, and A of the instant disclosure all contain the ligand
    PNG
    media_image12.png
    118
    106
    media_image12.png
    Greyscale
, which corresponds to the claimed CY2-CY1 ligand of Formula 1 wherein (i) CY2 is a C5 heterocyclic group (pyridine); (ii) CY1 is a C12 heterocyclic group (carbazole); (iii) T1 is a single bond’; (iv) a1 and a2 are each 0; and (v) R1 and R2 are not required to be present. Thus, Compound 67’ of Xia and Compounds 17, 18, and A differ by at least the claimed CY1, T1, a2, and R2 in addition to a triazole or imidazole ring.
As the compounds of the instant disclosure are so different from the prior art, it is unclear whether the same results would be obtained from a compound closely resembling that of Compound 67’ of Xia except wherein the imidazole ring is replaced with a triazole ring. 
Additionally, as the compounds of the instant disclosure and that of the prior art differ by more than just an imidazole ring or triazole ring, a comparison is not being made to the closest prior art. Where the comparison is not identical with the reference 
Furthermore, the claimed Formula 1 encompasses compounds that include CY2-CY1 ligands other than just 
    PNG
    media_image12.png
    118
    106
    media_image12.png
    Greyscale
. For example, the CY2-CY1 ligand may be 
    PNG
    media_image11.png
    182
    32
    media_image11.png
    Greyscale
, as shown in Compound 67’ of Xia. Further explanation or data is necessary to determine whether similar results would be obtained from any compound of the claimed Formula 1 comprising a triazole ring. For this reason, the claims are not commensurate in scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US 2012/0223634 A1 (“Xia”) in view of Knowles et al US 2007/0190359 A1 (“Knowles”).
Regarding claims 1-4, Xia teaches phosphorescent tetradentate platinum compounds comprising a twisted aryl substituent having the structure of Formula 1 
    PNG
    media_image13.png
    179
    170
    media_image13.png
    Greyscale
(¶ [0016]). Xia teaches examples of Formula 1 including Compound 11’ 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
(pg. 10). 
Xia fails to teach a compound as described above wherein the imidazole 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
 is a triazole. However, Xia does teach tetradentate platinum compounds with a twisted aryl group may be advantageously used in OLEDs to provide devices demonstrating high efficiency, narrow line shape, and/or long lifetime (¶ [0097]).
Knowles teaches several new classes of phosphorescent metal complexes and OLED devices comprising cyclometallated imidazo[1,2-f]phenanthridine or diimidazo[1,2-a: 1’,2’c]quinazoline ligands, or isoelectronic or benzannulated analogs thereof useful in the preparation of long-lived and efficient 
Knowles teaches the phosphorescent metal complexes may comprise a ligand with the structure of formula vgs1 
    PNG
    media_image15.png
    164
    166
    media_image15.png
    Greyscale
(¶ [0065]) wherein the metal may be Pt (¶ [0068]). The formula vgs1 of Knowles encompasses the compound 11’ of Sia, as Knowles teaches the phosphorescent metal complex comprises a bidentate ligand of vsg1 (¶ [0065]), wherein the metal may be Pt (¶ [0068]), E1a-q are selected from the group consisting of C and N (¶ [0066]), and R1a-I may be H, OR2a, hydrocarbyl, wherein any two R1a-I may be linked to form a saturated or unsaturated, aromatic or non-aromatic ring (¶ [0067]). Knowles teaches specific examples of the ligand represented by formula vgs1 including gs1-1 
    PNG
    media_image16.png
    163
    167
    media_image16.png
    Greyscale
and gs1-2 
    PNG
    media_image17.png
    30
    45
    media_image17.png
    Greyscale
(¶ [0068], pg. 9).
Therefore, Knowles teaches ligands gs1-1 and gs1-2 are both known elements in a phosphorescent tetradentate platinum compound for use as light emitting materials in an organic light emitting device with the benefits of improved line shape and lifetime. 
Therefore, given the general formula and teachings of Xia and Knowles, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 
    PNG
    media_image17.png
    30
    45
    media_image17.png
    Greyscale
 for the imidazole 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
on Compound 11’ of Xia to arrive at a claimed compound, because Knowles teaches ligands gs1-1 and gs1-2 are both known elements in a phosphorescent tetradentate platinum compound for use as light emitting materials in an organic light emitting device with the benefits of improved line shape and lifetime. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the tetradentate platinum compound in the OLED of Xia and possess the benefits, as described above taught by Xia and Knowles.  See MPEP 2143.I.(B).
The modified Compound 11’ of Xia in view of Knowles comprises the following structure:

    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale

Per claims 1-4, the modified Compound 11’ of Xia in view of Knowles reads on the claimed Formula 1 wherein:
M is platinum (Pt);
X1 and X4 are N, X2 and X3 are C, Y41 is C, and Y42 is N;
Y43 is C and Y44 is N;
A1 to A3
A bond between X1 and M and a bond between M and X4 are coordinate bonds, and a bond between X2 and M, and a bond between X3 and M are covalent bonds;
Ring CY1 is a C5 heterocyclic group (pyridine), ring CY2 is a C12 heterocyclic group (carbazole), and CY3 and CY5 are each a C6 carbocyclic group (benzene);
Ring CY4 is a 5-membered ring (triazole) wherein X4, Y42 and Y44 are each N;
Ring CY5a is a 6-membered ring;
T1 is a single bond;
T2 is *-O-*;
R1, R2, R3, and R5 are each independently hydrogen, R4 is a substituted C6 aryl group (phenyl), and R6 to R9, R’, and R’’ are not required to be present;
a1 and a5 are each an integer of 4, a2 is an integer of 6, and a3 is an integer of 2;
a4 is an integer of 1;
R10a is not required to be present; and
The substituent of the substituted C6 aryl group of R4 is a C1 alkyl group.
Regarding claim 5, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the claimed condition 1 wherein the claimed CY1 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A1-1 
    PNG
    media_image19.png
    150
    166
    media_image19.png
    Greyscale
wherein:
X1 is N, Ring CY1 is a C5 heterocyclic group (pyridine), R1 is hydrogen, and a1 is an integer of 4; 
Y2 is C; and
A bond between X1 and Y2 is a single bond.
And wherein the claimed CY2 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A2-1 
    PNG
    media_image20.png
    178
    179
    media_image20.png
    Greyscale
wherein:
X2 is C, ring CY2 is a C12 heterocyclic group (carbazole), R2 is hydrogen, and a2 is an integer of 6;
Y3 and Y4 are each C; and 
A bond between Y3 and X2 is a single bond, and a bond between X2 and Y4 is a double bond.
Regarding claim 6, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the condition wherein the claimed CY1 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A1-1(1) 
    PNG
    media_image21.png
    118
    107
    media_image21.png
    Greyscale
wherein:
X1 is N and R1 is hydrogen;
a14 is an integer of 4; and
X11 to X14, R11 to R18, a12, a13, and a15 to a17 are not required to be present.
Regarding claim 7, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the condition wherein the claimed CY2 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A2-3(52) 
    PNG
    media_image22.png
    157
    161
    media_image22.png
    Greyscale
wherein:
X2 is C, R2 is hydrogen;
a26 is 6; and
X21 to X24, R21 to R28, and a22 to a25 are not required to be present.
Regarding claim 8, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the condition wherein the claimed CY3 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A3-1(1) 
    PNG
    media_image23.png
    137
    123
    media_image23.png
    Greyscale
wherein:
X3 is C and R3
a32 is 2; and
X31, R31 to R38, a33, and a34 are not required to be present.
Regarding claim 9, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the condition wherein the claimed CY4 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A4-1(1) 
    PNG
    media_image24.png
    139
    117
    media_image24.png
    Greyscale
wherein:
X4 is N and R4 is a substituted C6 aryl group (phenyl).
Regarding claim 10, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the condition wherein the claimed CY5 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A5-1(1) 
    PNG
    media_image25.png
    104
    155
    media_image25.png
    Greyscale
wherein:
R5 is hydrogen;
a54 is an integer of 4; and
a53 and a55 are not required to be present.

Regarding claim 11, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the condition wherein the claimed CY1 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula CY1-1 
    PNG
    media_image26.png
    121
    81
    media_image26.png
    Greyscale
wherein X1 is N;
wherein the claimed CY2 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula CY2-19 
    PNG
    media_image27.png
    122
    170
    media_image27.png
    Greyscale
wherein X2
A moiety of 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula CY3-1 
    PNG
    media_image28.png
    189
    186
    media_image28.png
    Greyscale
wherein:
A3 is a chemical bond, X3 is C, and R4 is a substituted C6 aryl group (phenyl);
Z31 is C(R31), Z32 is C(R32); 
Z51 is C(R51), Z52 is C(R52), Z53 is C(R53), and Z54 is C(R54); 
R31, R32, and R51 to R54 are each hydrogen; and
R1a to R1d, R11, R12, and R2a to R2c are not required to be present.
Regarding claim 12, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
 reads on the claimed Formula 1-2 
    PNG
    media_image29.png
    295
    535
    media_image29.png
    Greyscale
wherein:
M is platinum (Pt);
X1 and X4 are N, X2 and X3 are C, Y41 is C, and Y42 is N;
Y43 is C and Y44 is N;
A3 is a chemical bond;
Ring CY1 is a C5 heterocyclic group (pyridine), ring CY2 is a C12 heterocyclic group (carbazole), and CY3 and CY5 are each a C6 carbocyclic group (benzene);
Ring CY4 is a 5-membered ring (triazole) wherein X4, Y42 and Y44 are each N;
R1, R2, R3, and R5 are each independently hydrogen, and R4 is a substituted C6 aryl group (phenyl);
a1 and a5 are each an integer of 4, a2 is an integer of 6, a3 is an integer of 2, and a4 is an integer of 1;
T2
Y2 is C, and Y3 and Y4 are not required to be present;
The bond between X1 and Y2 is a single bond;
Z21 is C(R21),  Z22 is C(R22), Z23 is C(R23), Z24 is C(R24), Z25 is C(R25), Z26 is C(R26), and Z11 to Z17 are not required to be present; and
R21 to R26 are each hydrogen and R11 to R17 are not required to be present.
Regarding claim 13, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. The modified Compound 11’ of Xia in view of Knowles reads on the claimed compound 17 
    PNG
    media_image30.png
    149
    180
    media_image30.png
    Greyscale
.
Regarding claim 14, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. Xia in view of Knowles fails to teach the modified Compound 11’ has a maximum emission wavelength from about 420 nm to about 500 nm and a full width at half maximum (FWHM) from about 30 nm to about 80 nm. However, the modified Compound 11’ of Xia in view of Knowles is identical to the claimed compound 17. The instant specification teaches in Table 6 the maximum emission wavelength for compound 17 (Example 1) is 464 nm and the FWHM is 38 nm (instant ¶ [00206]). Therefore, the modified Compound 11’ of Xia in view of Knowles has a maximum emission wavelength of 464 nm and a FWHM of 38 nm. Since Xia in view of Knowles teaches the modified Compound 11’, the same structure as disclosed by the Applicant, the property of the maximum emission wavelength and FWHM is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are 
Regarding claim 15, Xia teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode wherein the organic layer comprises a compound having the structure of Formula I (¶ [0119]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound 11’ of Xia in view of Knowles, as discussed with respect to claim 1, in the organic layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 16, Xia in view of Knowles teach the organic light emitting device of claim 15 as described above. Xia teaches a specific example of an organic light emitting device comprising an anode, a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, an electron injection layer, a protective layer, and a cathode (¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound 11’ of Xia in view of Knowles, as discussed with respect to claim 1, in the organic layer of the organic light emitting device discussed above, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 17
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound 11’ of Xia in view of Knowles as the emissive dopant in the emissive layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Xia in view of Knowles teach the organic light emitting device of claim 17 as described above. Xia in view of Knowles fails to teach the modified Compound 11’ emits blue light, wherein the blue light has a CIE y coordinate in the range of about 0.10 to about 0.340. However, the modified Compound 11’ of Xia in view of Knowles is identical to the claimed compound 17. The instant specification in Table 6 teaches the compound 17 (Example 1) has a CIE y coordinate of 0.26 (instant ¶ [00206]) and emits deep blue light (instant ¶ [00207]). Therefore the modified Compound 11’ emits blue light and has a CIE y coordinate of 0.26. Since Xia in view of Knowles teaches the modified Compound 11’, the same structure as disclosed by the Applicant, the property of blue light and the CIE y coordinate is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Regarding claim 19, Xia in view of Knowles teach the organic light emitting device of claim 17 as described above. Xia teaches the emissive layer further comprises a host (¶ [0135], [0199]). 
Xia fails to specifically the amount of modified Compound 11’ to host in the emissive layer of the organic light emitting device. However, Xia does teach device examples 1 and 2 in Table 4 wherein the emissive layer is 10% doped with a compound of Formula I (Compounds 2’ and 4’) (¶ [0356]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to dope the emissive layer with 10% of the modified Compound 11’ of Xia in view of Knowles, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As the emissive layer is doped with 10% of the modified Compound 11’, the amount of host is greater than the amount of modified Compound 11’.
Regarding claim 20, Xia in view of Knowles teach the modified Compound 11’ of claim 1 as described above. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Xia in view of Knowles teaches the compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for use as a diagnostic composition.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US 2012/0223634 A1 (“Xia”) in view of Knowles et al US 2007/0190359 A1 (“Knowles”).
Regarding claims 1-4, Xia teaches phosphorescent tetradentate platinum compounds comprising a twisted aryl substituent having the structure of Formula 1 
    PNG
    media_image13.png
    179
    170
    media_image13.png
    Greyscale
(¶ 
    PNG
    media_image31.png
    214
    236
    media_image31.png
    Greyscale
 (pg. 17). 
Xia fails to teach a compound as described above wherein the imidazole 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
 is a triazole. However, Xia does teach tetradentate platinum compounds with a twisted aryl group may be advantageously used in OLEDs to provide devices demonstrating high efficiency, narrow line shape, and/or long lifetime (¶ [0097]).
Knowles teaches several new classes of phosphorescent metal complexes and OLED devices comprising cyclometallated imidazo[1,2-f]phenanthridine or diimidazo[1,2-a: 1’,2’c]quinazoline ligands, or isoelectronic or benzannulated analogs thereof useful in the preparation of long-lived and efficient blue, green and red emissive OLED devices (¶ [0013]). Knowles teaches the specific arrangement of the fused rings of such compounds are associated with small singlet-triplet band gap and may have beneficial effects on the spectral lineshape and device lifetime, which may also facilitate the design of low voltage OLED devices and beneficially reduce the power consumption of OLED devices comprising such compounds (¶ [0013]).
Knowles teaches the phosphorescent metal complexes may comprise a ligand with the structure of formula vgs1 
    PNG
    media_image15.png
    164
    166
    media_image15.png
    Greyscale
(¶ [0065]) wherein the metal may be Pt (¶ [0068]). The formula vgs1 of Knowles encompasses the compound 67’ of Xia, as Knowles teaches the phosphorescent metal complex comprises a bidentate ligand of vsg1 (¶ [0065]), wherein the metal may be Pt (¶ [0068]), E1a-q are selected from the group consisting of C and N (¶ [0066]), and R1a-I may be H, OR2a, hydrocarbyl, wherein any two R1a-I may be linked to form a saturated or unsaturated, aromatic or non-aromatic ring (¶ [0067]). Knowles teaches specific examples of the ligand represented by formula vgs1 including gs1-1 
    PNG
    media_image16.png
    163
    167
    media_image16.png
    Greyscale
and gs1-2 
    PNG
    media_image17.png
    30
    45
    media_image17.png
    Greyscale
(¶ [0068], pg. 9).
Therefore, Knowles teaches ligands gs1-1 and gs1-2 are both known elements in a phosphorescent tetradentate platinum compound for use as light emitting materials in an organic light emitting device with the benefits of improved line shape and lifetime. 
Therefore, given the general formula and teachings of Xia and Knowles, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a triazole 
    PNG
    media_image17.png
    30
    45
    media_image17.png
    Greyscale
 for the imidazole 
    PNG
    media_image14.png
    1
    1
    media_image14.png
    Greyscale
on Compound 67’ of Xia to arrive at a claimed compound, because Knowles teaches ligands gs1-1 and gs1-2 are both known elements in a phosphorescent tetradentate platinum compound for use as light emitting materials in an 
The modified Compound 67’ of Xia in view of Knowles comprises the following structure:

    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale

Per claims 1-4, the modified Compound 11’ of Xia in view of Knowles reads on the claimed Formula 1 wherein:
M is platinum (Pt);
X1 and X4 are N, X2 and X3 are C, Y41 is C, and Y42 is N;
Y43 is C and Y44 is N;
A1 to A3 are each independently a chemical bond;
A bond between X1 and M and a bond between M and X4 are coordinate bonds, and a bond between X2 and M, and a bond between X3 and M are covalent bonds;
Ring CY1 is a C5 heterocyclic group (pyridine), ring CY2 is a C6 carbocyclic group (benzene), and CY3 and CY5 are each a C6
Ring CY4 is a 5-membered ring (triazole) wherein X4, Y42 and Y44 are each N;
Ring CY5a is a 6-membered ring;
T1 is *-O-*;
T2 is *-O-*;
R1 is an unsubstituted C1 group, R2, R3, and R5 are each independently hydrogen, R4 is a substituted C6 aryl group (phenyl), and R6 to R9, R’, and R’’ are not required to be present;
a1 is an integer of 1, a5 is an integer of 4, a2 is an integer of 3, and a3 is an integer of 2;
a4 is an integer of 1;
R10a is not required to be present; and
The substituent of the substituted C6 aryl group of R4 is a C1 alkyl group.
Regarding claim 5, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the claimed condition 1 wherein the claimed CY1 moiety 
    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale
is represented by claimed Formula A1-1 
    PNG
    media_image19.png
    150
    166
    media_image19.png
    Greyscale
wherein:
X1 is N, Ring CY1 is a C5 heterocyclic group (pyridine), R1 is an unsubstituted C1 group, and a1 is an integer of 1; 
T1 is *-O-*;
Y2
A bond between X1 and Y2 is a single bond.
And wherein the claimed CY2 moiety 
    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale
 is represented by claimed Formula A2-1 
    PNG
    media_image20.png
    178
    179
    media_image20.png
    Greyscale
wherein:
X2 is C, ring CY2 is a C6 carbocyclic group (benzene), R2 is hydrogen, and a2 is an integer of 3;
Y3 and Y4 are each C; and 
A bond between Y3 and X2 is a single bond, and a bond between X2 and Y4 is a double bond.
Regarding claim 6, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the condition wherein the claimed CY1 moiety 
    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale
is represented by claimed Formula A1-1(1) 
    PNG
    media_image21.png
    118
    107
    media_image21.png
    Greyscale
wherein:
X1 is N and R1 is an unsubstituted C1 group;
a14 is an integer of 1; and
X11 to X14, R11 to R18, a12, a13, and a15 to a17 are not required to be present.
Regarding claim 7, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the condition wherein the claimed CY2 moiety 
    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale
is represented by claimed Formula A2-1(1) 
    PNG
    media_image33.png
    133
    132
    media_image33.png
    Greyscale
wherein:
X2 is C, R2 is hydrogen;
a26 is 3; and
X21 to X24, R21 to R28, and a22 to a25 are not required to be present.
Regarding claim 8, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the condition wherein the claimed CY3 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A3-1(1) 
    PNG
    media_image23.png
    137
    123
    media_image23.png
    Greyscale
wherein:
X3 is C and R3 is hydrogen;
a32 is 2; and
X31, R31 to R38
Regarding claim 9, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the condition wherein the claimed CY4 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A4-1(1) 
    PNG
    media_image24.png
    139
    117
    media_image24.png
    Greyscale
wherein:
X4 is N and R4 is a substituted C6 aryl group (phenyl).
Regarding claim 10, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the condition wherein the claimed CY5 moiety 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula A5-1(1) 
    PNG
    media_image25.png
    104
    155
    media_image25.png
    Greyscale
wherein:
R5 is hydrogen;
a54 is an integer of 4; and
a53 and a55 are not required to be present.
Regarding claim 11, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the condition wherein the claimed CY1 moiety 
    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale
is represented by claimed Formula CY1-3 
    PNG
    media_image34.png
    119
    117
    media_image34.png
    Greyscale
wherein X1 is N and R1 is a C1 alkyl group;
wherein the claimed CY2 moiety 
    PNG
    media_image32.png
    3
    1
    media_image32.png
    Greyscale
is represented by claimed Formula CY2-1 
    PNG
    media_image35.png
    119
    95
    media_image35.png
    Greyscale
wherein X2
A moiety of 
    PNG
    media_image18.png
    4
    1
    media_image18.png
    Greyscale
is represented by claimed Formula CY3-1 
    PNG
    media_image28.png
    189
    186
    media_image28.png
    Greyscale
wherein:
A3 is a chemical bond, X3 is C, and R4 is a substituted C6 aryl group (phenyl);
Z31 is C(R31), Z32 is C(R32); 
Z51 is C(R51), Z52 is C(R52), Z53 is C(R53), and Z54 is C(R54); 
R31, R32, and R51 to R54 are each hydrogen; and
R1a to R1d, R11, R12, and R2a to R2c are not required to be present.
Regarding claim 13, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. The modified Compound 67’ of Xia in view of Knowles reads on the claimed compound 31 
    PNG
    media_image36.png
    142
    138
    media_image36.png
    Greyscale
.
Regarding claim 14, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. Xia in view of Knowles fails to teach the modified Compound 67’ has a maximum emission wavelength from about 420 nm to about 500 nm and a full width at half maximum (FWHM) from about 30 nm to about 80 nm. However, the instant specification teaches a compound represented by instant Formula 1 may have a maximum emission wavelength of from about 420 nm to about 500 nm and a FWHM from about 30 nm to about 80nm, and teaches instant compound 31 is an example of a compound represented by instant Formula 1 (instant pg. 57 and ¶ [0073]). Since Xia in view of Knowles teaches the modified Compound 67’, the same structure as disclosed by the Applicant, the property of the maximum emission wavelength and FWHM is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Regarding claim 15, Xia teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode wherein the organic layer comprises a compound having the structure of Formula I (¶ [0119]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound 67’ of Xia in view of Knowles, as discussed with respect to claim 1, in the organic layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 16, Xia in view of Knowles teach the organic light emitting device of claim 15 as described above. Xia teaches a specific example of an organic light emitting device comprising an anode, 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound 67’ of Xia in view of Knowles, as discussed with respect to claim 1, in the organic layer of the organic light emitting device discussed above, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 17, Xia in view of Knowles teach the organic light emitting device of claim 15 as described above. Xia teaches the compound having the structure of Formula I is used as an emissive dopant in the emissive layer (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound 67’ of Xia in view of Knowles as the emissive dopant in the emissive layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Xia in view of Knowles teach the organic light emitting device of claim 17 as described above. Xia in view of Knowles fails to teach the modified Compound 67’ emits blue light, wherein the blue light has a CIE y coordinate in the range of about 0.10 to about 0.340. However, the instant specification teaches an organometallic compound represented by instant Formula 1 has blue light with a CIE y coordinate that may be in the range of about 0.10 to about 0.340 ( instant ¶ [0082]-[0083]), and that instant compound 31 is an example of a compound represented by instant Formula 1 (¶ [0072], pg. 57). Since Xia in view of Knowles teaches the modified Compound 67’, the same structure as disclosed by the Applicant, the property of blue light and the CIE y coordinate is considered to be 
Regarding claim 19, Xia in view of Knowles teach the organic light emitting device of claim 17 as described above. Xia teaches the emissive layer further comprises a host (¶ [0135], [0199]). 
Xia fails to specifically the amount of modified Compound 67’ to host in the emissive layer of the organic light emitting device. However, Xia does teach device examples 1 and 2 in Table 4 wherein the emissive layer is 10% doped with a compound of Formula I (Compounds 2’ and 4’) (¶ [0356]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to dope the emissive layer with 10% of the modified Compound 67’ of Xia in view of Knowles, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As the emissive layer is doped with 10% of the modified Compound 67’, the amount of host is greater than the amount of modified Compound 67’.
Regarding claim 20, Xia in view of Knowles teach the modified Compound 67’ of claim 1 as described above. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Xia in view of Knowles teaches the compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for use as a diagnostic composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2011187783 teaches organometallic compounds comprising triazole (starting ¶ [0134]).
US 2015221878 teaches organometallic compounds comprising triazole (see pgs. 13, 15, 17, and 18).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/B.R.W./Examiner, Art Unit 1786